DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A preliminary amendment was filed on 9/22/2020, which is the filing date of the present application. The amended claims are under consideration in this Office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings were received on 9/22/2020.  The image file of these drawings are accepted.
Copies of the original PDF files submitted by applicant may be accessed via PAIR using the Supplemental Content tab.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The hyperlinks are found on p. 12 of the specification.

Claim Interpretation
	Claim 14 recites a “wherein” clause that sets from an intended use of the result of claim 3. The clause does not further limit the scope of claim 3 because it does not set forth any additional active method steps or limitations that are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites “the SWGS-allele sampling data in the individual animals in step b) is from low or ultralow allele sampling by SWGS”. The reference to “SWGS-allele sampling data in the individual animals in step b)” of claim 1 lacks proper antecedent basis as the claim fails to previously set forth “SWGS-allele sampling data”. Amending the claim to depend from claim 2 may aid in overcoming this rejection.
Regarding claim 5, the claim recites “in…step b) the sequencing depth of the SWGS is from 0.10 to 10.0”. The recitation lacks proper antecedent basis as the claim fails to previously set forth any SWGS element in step b). Amending the claim to depend from claim 2 may aid in overcoming this rejection.
Regarding claim 7, the claim further describes the genotypes for the DNA sequence polymorphisms in the individual animals as being at least determined by the recited methods. It is unclear if the claim further limits claim 2 by requiring an additional step directed to determining the genotypes for the DNA sequence polymorphisms using genotyping arrays, genome sequencing or by a combination of the two.
Claim 8 depends from claim 7 and is rejected for the same reason.
Regarding claim 8, the claim further describes the genotypes for the DNA sequence polymorphisms in the individual animals as being at least in part determined by a SNP genotyping array capable of interrogating 100,000 or less SNPs. It is unclear if the claim further limits claims 2 and 7 by requiring an additional step directed to 
Regarding claim 9, the claim recites in line 3 “DNA sequence polymorphisms are analysed”. The claim fails to previously set forth a step of analyzing and it is unclear if the DNA sequence polymorphisms are “analysed” in step a) or step b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georges (EP 2 597 159 A1) in view of Dellaporta (US 2016/0215331 A1).
Regarding claims 1 and 13, Georges teaches genotyping DNA from a sample of milk from a farm’s milk tank for DNA sequence polymorphisms and determining or estimating the proportion of DNA contributed by each cow on the farm to the tank’s milk (see entire document; in particular para. 6).
Estimating the proportion of the DNA of each cow on the farm is based on the genotyping data of the milk sample and the known allelic/genotyping data of the cows on the farm (para. 14).
Georges further teaches that DNA sequencing is the ultimate genotyping technology (para. 12).
Regarding claim 2, Georges teaches the allelic/genotyping data for the DNA sequence polymorphisms is allelic dosages for the cows on the farm (para. 4).
Regarding claim 3, George teaches determining the concentration of somatic cells in the milk of the individual animals based on the proportion of DNA contributed by the individual animals to the volume of milk (para. 6 and 15).
Regarding claim 6, George teaches the DNA sequence polymorphisms are SNPs (para. 11 and 14).
Regarding claims 7 and 18, George teaches the SNP genotypes for each cow are known determined from SNP arrays (para. 5, 12 and 14).
Regarding claim 8, George teaches SNP genotypes may be determined using arrays having less than 100,000 SNP interrogation (para. 12).
Regarding claim 9, George teaches using arrays 700,000 DNA sequence polymorphisms may be analyzed (para. 12 and 20).
Regarding claim 10, George teaches the milk tank’s milk is from lactating cows on the farm (para. 9).
Regarding claims 11 and 20, as noted above, George teaches the animals are cows or bovines, which are bovids.
Regarding claim 12, George teaches the methods can alternatively applied to sheep or goats using genotyping data from sheep or goats (para. 16 and 17).
Regarding claim 14, George teaches all the active method steps of claim 3 and required by claim 14. While the “wherein” clause of the claim does not limit the scope of the active methods of claim 3, it is noted that George further teaches using the 
Regarding claim 15, Georges teaches genotyping DNA from a sample of milk from a farm’s milk tank for DNA sequence polymorphisms and determining or estimating the proportion of DNA contributed by each cow on the farm to the tank’s milk (see entire document; in particular para. 6).
Estimating the proportion of the DNA of each cow on the farm is based on the genotyping data of the milk sample and the known allelic/genotyping data of the cows on the farm (para. 14).
Georges further teaches that DNA sequencing is the ultimate genotyping technology (para. 12).
George teaches determining the concentration of somatic cells in the milk of the individual animals based on the proportion of DNA contributed by the individual animals to the volume of milk (para. 6 and 15).
Regarding claim 19, it is noted the claim does not require the use of genome sequencing for genotypes. It is also noted the claim encompasses genotypes determined using arrays. Thus, the teachings of George relevant to claim 7 are also relevant to claim 19.
Regarding claims 21 and 22, Georges teaches the bovine is cattle, including Bos taurus (para. 7; p. 6, claim 2).
While George teaches the above methods, George does not specifically teach genotyping by shallow whole genome sequencing as required by claims 1, 4, 5, 15, 16 and 17.

Regarding claims 1, 4, 5, 15, 16 and 17, Dellaporta teaches low-coverage (LC) WGS is typically kept around 5x and, in some cases, less than 1x mean coverage per base for a given sample. LC-WGS reduces the cost and improves the ability to multiplex samples in a single sequencing run. When a reference genome and sufficient samples are available to infer haplotype structure, statistical methods such as imputation result in variant calling that rivals that produced by HCWGS both in terms of quantity and accuracy for a fraction of the cost. See para. 11.
It is noted that George also teaches imputation processes were known (para. 5, 14, 20 and 28).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the method of George by following the suggestion of Georges and use sequencing technology for genotyping the DNA in the milk volume, in particular using the “shallow” WGS method described by Dellaporta. One would have been motivated to use the “shallow” WGS method of Dellaporta because it reduces cost and when paired with statistical methods, such as those described by Georges, rivals the accuracy of high coverage WGS. The modification has a reasonable expectation of success as George suggests the use of sequencing and using that data along with reference genomes from sufficient samples from the animals on the farm would be able to accurately determine the genotypes of the DNA in the milk sample.

Conclusion
No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634